445 F.2d 654
Charles GAINES, Petitioner-Appellant,v.J. J. CLARK, Warden, Respondent-Appellee.
No. 71-1551.
United States Court of Appeals, Fifth Circuit.
June 24, 1971.

Appeal from the United States District Court for the Northern District of Georgia, Charles A. Moye, Jr., District Judge.
Charles Gaines, pro se.
John W. Stokes, Jr., U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Gaines, a federal prisoner incarcerated in the United States Penitentiary at Atlanta, Georgia, appeals the denial of his petition for habeas corpus relief by the United States District Court for the Northern District of Georgia. The petition was based on the contention that he was being denied effective representation of counsel with regard to his pending appeal from the judgment of conviction rendered by the United States District Court for the Southern District of New York. The order of the district court is affirmed. See Local Rule 21.1 See also F.R.Crim.P. 38(a) (2).2



Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).


2
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 412 F.2d 981 (5th Cir. 1969)